Execution Version

Exhibit 10.6

SECOND LIEN INTERCREDITOR AGREEMENT

Among

CALLON PETROLEUM COMPANY,

the other Grantors party hereto,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Senior Representative for the Senior Secured Parties,

ROYAL BANK OF CANADA,
as the Initial Second Priority Representative

and

each additional Representative from time to time party hereto

dated as of October 8, 2014

 

 



--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

ARTICLE I

DEFINITIONS

1

SECTION 1.01.

Certain Defined Terms

1

SECTION 1.02.

Terms Generally

7

 

 

 

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

8

SECTION 2.01.

Subordination

8

SECTION 2.02.

Nature of Senior Lender Claims

9

SECTION 2.03.

Prohibition on Contesting Liens

9

SECTION 2.04.

No New Liens

9

SECTION 2.05.

Perfection of Liens

10

SECTION 2.06.

Certain Cash Collateral

10

SECTION 2.07.

Prohibition on Contesting Validity or Enforceability

10

 

 

 

ARTICLE III

ENFORCEMENT

11

SECTION 3.01.

Exercise of Remedies

11

SECTION 3.02.

Cooperation

15

SECTION 3.03.

Actions upon Breach

15

 

 

 

ARTICLE IV

PAYMENTS

16

SECTION 4.01.

Application of Proceeds

16

SECTION 4.02.

Payments Over

16

 

 

 

ARTICLE V

OTHER AGREEMENTS

16

SECTION 5.01.

Releases

16

SECTION 5.02.

Insurance and Condemnation Awards

18

SECTION 5.03.

Amendments to Debt Documents

18

SECTION 5.04.

Rights as Unsecured Creditors

19

SECTION 5.05.

Gratuitous Bailee for Perfection

20

SECTION 5.06.

When Discharge of Senior Obligations Deemed To Not Have Occurred

21

 

 

 

ARTICLE VI

INSOLVENCY OR LIQUIDATION PROCEEDINGS

22

SECTION 6.01.

Financing Issues

22

SECTION 6.02.

Relief from the Automatic Stay

22

SECTION 6.03.

Adequate Protection

23

SECTION 6.04.

Preference Issues

24

SECTION 6.05.

Separate Grants of Security and Separate Classifications

24

SECTION 6.06.

Application

25

SECTION 6.07.

Other Matters

25

SECTION 6.08.

506(c) Claims

25

SECTION 6.09.

Reorganization Securities

25

 

 

 

ARTICLE VII

RELIANCE, ETC.

26

SECTION 7.01.

Reliance

26

SECTION 7.02.

No Warranties or Liability

26

SECTION 7.03.

Obligations Unconditional

26

 

 

 





--------------------------------------------------------------------------------

 

 

ARTICLE VIII

MISCELLANEOUS

27

SECTION 8.01.

Conflicts

27

SECTION 8.02.

Continuing Nature of this Agreement; Severability

28

SECTION 8.03.

Amendments; Waivers

28

SECTION 8.04.

Information Concerning Financial Condition of the Company and the Subsidiaries

28

SECTION 8.05.

Subrogation

29

SECTION 8.06.

Application of Payments

29

SECTION 8.07.

Additional Grantors

29

SECTION 8.08.

Dealings with Grantors

29

SECTION 8.09.

Additional Debt Facilities

30

SECTION 8.10.

Consent to Jurisdiction; Waivers

30

SECTION 8.11.

Notices

31

SECTION 8.12.

Further Assurances

32

SECTION 8.13.

GOVERNING LAW; WAIVER OF JURY TRIAL

32

SECTION 8.14.

Binding on Successors and Assigns

32

SECTION 8.15.

Section Titles

32

SECTION 8.16.

Counterparts

32

SECTION 8.17.

Authorization

33

SECTION 8.18.

No Third Party Beneficiaries; Successors and Assigns

33

SECTION 8.19.

Effectiveness

33

SECTION 8.20.

Representative Capacities

33

SECTION 8.21

Relative Rights

33

SECTION 8.22.

Survival of Agreement

34

 

 

 

 

--------------------------------------------------------------------------------

 

 

This SECOND LIEN INTERCREDITOR AGREEMENT is entered into as of October 8, 2014
(as amended, supplemented or otherwise modified from time to time, this
“Agreement”), among CALLON PETROLEUM COMPANY, a Delaware corporation (the
“Company”), the other Grantors (as defined below) party hereto, JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as representative for the Senior Secured Parties (in
such capacity, the “Senior Representative”), Royal Bank of Canada, as
representative for the Initial Second Priority Debt Parties (in such capacity
and together with its successors in such capacity, the “Initial Second Priority
Representative”), and each additional Second Priority Representative that from
time to time becomes a party hereto pursuant to Section 8.09.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, each other Grantor, the Senior Representative (for
itself and on behalf of the Senior Secured Parties), the Initial Second Priority
Representative (for itself and on behalf of the Initial Second Priority Debt
Parties) and each additional Second Priority Representative (for itself and on
behalf of the Second Priority Debt Parties under the applicable Second Priority
Debt Facility) agree as follows:

ARTICLE I

Definitions

SECTION 1.01.  Certain Defined Terms.  Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the UCC and not defined in the Credit Agreement, the meanings
specified in the UCC.  As used in this Agreement, the following terms have the
meanings specified below:

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state or
foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of the Company or any of its
Subsidiaries, or similar law affecting creditors’ rights generally.

“Collateral” and “Shared Collateral” each mean, collectively, the Senior
Collateral and the Second Priority Collateral, subject to the exclusions set
forth in Section 2.06.

“Collateral Documents” means the Senior Collateral Documents and the Second
Priority Collateral Documents.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Credit Agreement” means that certain Credit Agreement, dated as of March 11,
2014, among the Company, the lenders party thereto from time to time and
JPMorgan Chase



#4682786

--------------------------------------------------------------------------------

 

 

Bank, National Association, as administrative agent and issuing lender, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time.

“Debt Facility” means the Senior Facility and any Second Priority Debt
Facility. 

“Defaulting Senior Secured Party” has the meaning set forth in Section 3.01(f).

“Designated Second Priority Representative” means (i) the Initial Second
Priority Representative, until such time as the Second Priority Debt Facility
under the Initial Second Priority Debt Documents ceases to be the only Second
Priority Debt Facility under this Agreement and (ii) thereafter, the Second
Priority Representative designated from time to time by the Initial Second
Priority Representative, in a notice to the Senior Representative and the
Company hereunder, as the “Designated Second Priority Representative” for
purposes hereof.

“DIP Financing” has the meaning assigned to such term in Section 6.01.

“Discharge of Senior Obligations”  means: 

(a)     payment in full in cash of all Senior Obligations (other than
outstanding Letter of Credit Obligations,  Treasury Management Obligations, and
indemnification obligations for which no demand or claim for payment, whether
oral or written, has been made at the time of all other payments made pursuant
to this clause (a))  (or, with respect to any particular Hedge Contract with a
Swap Counterparty, other arrangements have been made by the Company and the Swap
Counterparty who is a party to such Hedge Contract in a manner satisfactory to
such parties in their sole discretion and communicated to the Senior
Representative);

(b)     termination, back stop satisfactory to the Issuing Lender or Treasury
Management Bank (as applicable) in its sole discretion, or cash
collateralization (in an amount not to exceed the lesser of 105% of the maximum
exposure thereof and the amount required by the Credit Agreement and in the
manner required by the Credit Agreement) of all outstanding Letter of Credit
Obligations and all Treasury Management Obligations; and

(c)     termination or expiration of all commitments, if any, to extend credit
that would constitute Senior Obligations, including termination (or other
arrangements satisfactory to each applicable Swap Counterparty in its sole
discretion) of all Hedge Contracts with any Grantor and all Swap Obligations
thereunder;

provided that the Discharge of Senior Obligations shall not be deemed to have
occurred in connection with a Refinancing of such Senior Obligations secured by
such Shared Collateral.

“Enforcement Action” means an action under applicable law to (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral under the Senior Debt
Documents or the Second Priority Debt Documents (including by way of setoff,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors or
notification to depositary banks under deposit account control agreements), (b)
solicit bids from third Persons to conduct the





--------------------------------------------------------------------------------

 

 

liquidation or disposition of Collateral or to engage or retain sales brokers,
marketing agents, or auctioneers for the purposes of marketing, promoting, and
selling Collateral, (c) receive a transfer of Collateral in satisfaction of any
obligation secured thereby, (d) otherwise enforce a security interest or
exercise a remedy as a secured creditor by way of set off or as a result of
other exercise of remedies in equity or pursuant to the Senior Debt Documents or
the Second Priority Debt Documents (including the commencement of applicable
legal proceedings or other actions with respect to all or any portion of the
Collateral to facilitate the actions described in the preceding clauses, and
exercising voting rights in respect of equity interests comprising Collateral),
(e) effect the Disposition of Collateral by any Grantor after the occurrence and
during the continuation of an event of default under the Senior Debt Documents
or the Second Priority Debt Documents with the consent of the Senior
Representative, or (f) commence, or join in filing of a petition for
commencement of, an Insolvency or Liquidation Proceeding against the owner of
Collateral.

“Grantors” means the Company and each Subsidiary of the Company or other
entity which has granted a security interest pursuant to any Collateral Document
to secure any Senior Obligations or Second Priority Debt Obligations. 

“Hedging Obligation”  all obligations of any Grantor owing to any Swap
Counterparty under any Hedge Contract; provided that, (i) when any Swap
Counterparty assigns or otherwise transfers any interest held by it under any
Hedge Contract to any other Person pursuant to the terms of such agreement, the
obligations thereunder shall constitute Obligations under the Credit Agreement
and other Loan Documents only if such assignee or transferee is also then a
Lender or an Affiliate of a Lender and (ii) if a Swap Counterparty ceases to be
a Lender under the Credit Agreement or an Affiliate of a Lender under the Credit
Agreement, obligations owing to such Swap Counterparty shall be included as
Hedging Obligations only to the extent such obligations arise from transactions
under such Hedge Contracts that were (x) entered into at the time such Swap
Counterparty was a Lender under the Credit Agreement or an Affiliate of a Lender
under the Credit Agreement or (y) in existence on the Closing Date so long as
such Swap Counterparty was a Lender under the Credit Agreement or an Affiliate
of a Lender on the Closing Date, in each case, without giving effect to any
extension, increases, or modifications thereof which are made after such Swap
Counterparty ceases to be a Lender under the Credit Agreement or an Affiliate of
a Lender under the Credit Agreement; provided further that the definition of
“Hedging Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.  As used in this definition, “Lenders” shall be as
defined in the Credit Agreement. 

“Initial Second Priority Debt” means the Second Priority Debt incurred pursuant
to the Initial Second Priority Loan Agreement.

“Initial Second Priority Debt Documents” means the Initial Second Priority Loan
Agreement and all promissory notes, indentures, Second Priority Collateral
Documents and other operative agreements evidencing or governing the Initial
Second Priority Debt (but excluding this Agreement).







--------------------------------------------------------------------------------

 

 

“Initial Second Priority Debt Obligations” means any and all amounts owing or to
be owing by the Company or any Subsidiary (whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising) under any Initial Second Priority Debt Document,
including, without limitation, the principal of and all interest on the loans
made pursuant to the Initial Second Priority Loan Agreement and all fees,
premium, expense reimbursement obligations, indemnification obligations and
other obligations, whether primary, secondary, direct, contingent, fixed or
otherwise (including any amounts that accrue after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of the Company or any Subsidiary (or could accrue but for the
operation of applicable bankruptcy or insolvency laws), whether or not allowed
or allowable as a claim in any such case, proceeding or other action).

“Initial Second Priority Debt Parties” means the holders of the Initial Second
Priority Debt, any trustee or agent therefor under any related Initial Second
Priority Debt Documents and the beneficiaries of each indemnification obligation
undertaken by the Company or any other Grantor under any related Second Priority
Debt Documents.

“Initial Second Priority Loan Agreement” means that certain Second Lien Credit
Agreement dated as of October 8, 2014, among the Company, Royal Bank of Canada,
as administrative agent and collateral agent, and the lenders party thereto.

“Initial Second Priority Representative” has the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1)     any case commenced by or against the Company or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor, any receivership or assignment for the benefit
of creditors relating to the Company or any other Grantor or any similar case or
proceeding relative to the Company or any other Grantor or its creditors, as
such, in each case whether or not voluntary;

(2)     any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

(3)     any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Joinder Agreement” means a supplement to this Agreement in the form of
Annex III hereof required to be delivered by a Representative to the Senior
Representative pursuant to Section 8.09 hereof in order to include an additional
Debt Facility hereunder and to become the Representative hereunder for the
Second Priority Debt Parties under such Debt Facility.

 “Officer’s Certificate” has the meaning assigned to such term in Section 8.08.







--------------------------------------------------------------------------------

 

 

“Permitted Second Lien Actions” has the meaning set forth in Section 3.01(a).

 “Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

“Proceeds” means (i) the proceeds of any sale, collection or other liquidation
of Shared Collateral, (ii) any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and (iii) any amounts
received by the Senior Representative or any Senior Secured Party from a Second
Priority Debt Party in respect of Shared Collateral pursuant to this Agreement.

“Purchase of Senior Priority Notice” has the meaning assigned to such term in
Section 3.01(f).

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers or
guarantors, and including in each case, but not limited to, after the original
instrument giving rise to such indebtedness has been terminated or assigned and
including, in each case, through any credit agreement, indenture or other
agreement.  “Refinanced” and “Refinancing” have correlative meanings.

“Representatives” means the Senior Representative and the Second Priority
Representatives.

“Second Priority Class Debt” has the meaning assigned to such term in Section
8.09.

“Second Priority Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Priority Class Debt Representative” has the meaning assigned to such
term in Section 8.09.

“Second Priority Collateral” means any “Collateral” as defined in any Second
Priority Debt Document or any other assets of the Company or any other Grantor
with respect to which a Lien is granted or purported to be granted pursuant to a
Second Priority Collateral Document as security for any Second Priority Debt
Obligation.

“Second Priority Collateral Documents” means each of the collateral agreements,
security agreements and other instruments and documents executed and delivered
by the Company or any Grantor for purposes of providing collateral security for
any Second Priority Debt Obligation.







--------------------------------------------------------------------------------

 

 

“Second Priority Debt”  means all obligations and all amounts owing, due, or
secured in favor of any Second Priority Debt Party, whether now existing or
arising hereafter, including all principal, premium, interest, fees, attorneys’
fees, costs, charges, expenses, reimbursement obligations, indemnities,
guarantees, premiums, and all other amounts payable to any Second Priority Debt
Party (including, in each case, all amounts accruing on or after the
commencement of any Insolvency or Liquidation Proceeding relating to any
Grantor, or that would have accrued or become due under the terms of the
relevant debt documents but for the effect of the Insolvency or Liquidation
Proceeding and irrespective of whether a claim for all or any portion of such
amounts is allowable or allowed in such Insolvency or Liquidation Proceeding).

“Second Priority Debt Documents” means the Initial Second Priority Debt
Documents and, with respect to any other series, issue or class of Second
Priority Debt, the promissory notes, indentures, Collateral Documents or other
operative agreements evidencing or governing such Debt, including the Second
Priority Collateral Documents.

 “Second Priority Debt Facility” means each note, term loan, revolving credit
facility or other debt instrument created under the terms of the Second Priority
Debt Documents.

“Second Priority Debt Obligations” means the Initial Second Priority Debt
Obligations and, with respect to any other series, issue or class of Second
Priority Debt, (a) all principal of, and interest, fees, and expenses
(including, without limitation, any interest, fees, or expenses which accrues
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not allowed or allowable as a claim in any such proceeding) payable with respect
to the Debt arising pursuant to the applicable Second Priority Debt Documents,
(b) all other amounts payable to the related Second Priority Debt Parties under
the related Second Priority Debt Documents and (c) any renewals or extensions of
the foregoing.

“Second Priority Debt Parties” means the Initial Second Priority Debt Parties
and, with respect to any other series, issue or class of Second Priority Debt
Obligations, the holders of such Second Priority Debt Obligations, the
Representative with respect thereto, any trustee or agent therefor under any
related Second Priority Debt Documents and the beneficiaries of each
indemnification obligation undertaken by the Company or any other Grantor under
any related Second Priority Debt Documents.

“Second Priority Lien” means the Liens on the Second Priority Collateral in
favor of Second Priority Debt Parties under Second Priority Collateral
Documents.

“Second Priority Representative” means (i) in the case of the Second Priority
Debt Obligations arising under the Initial Second Priority Debt Documents, the
Initial Second Priority Representative and (ii) in the case of any other Second
Priority Debt Facility, the trustee, administrative agent, collateral agent,
security agent or similar agent under such Second Priority Debt Facility that is
named as the Representative in respect of such Second Priority Debt Facility in
the applicable Joinder Agreement.

“Secured Parties” means the Senior Secured Parties and the Second Priority Debt
Parties.







--------------------------------------------------------------------------------

 

 

 “Senior Collateral” means any “Collateral” as defined in any Senior Debt
Document or any other assets of the Company or any other Grantor with respect to
which a Lien is granted or purported to be granted pursuant to a Senior
Collateral Document as security for any Senior Obligations, but excluding
property that does not constitute Collateral pursuant to Section 2.06.

“Senior Collateral Documents” means the Security Agreement and the other
“Security Instruments” as defined in the Credit Agreement and each of the
collateral agreements, security agreements and other instruments and documents
executed and delivered by the Company or any other Grantor for purposes of
providing collateral security for any Senior Obligation, but excluding any such
documents to the extent they create a security interest in property that does
not constitute Collateral pursuant to Section 2.06.

“Senior Debt Documents” means the Credit Agreement and the other “Loan
Documents” as defined in the Credit Agreement.

“Senior Facility” means, collectively, (i) the revolving credit facility created
under the terms of the Credit Agreement, (ii) the Grantors’ Hedge Contracts with
Swap Counterparties, and (iii) the Grantors’ Treasury Management Agreements with
Treasury Management Banks.  

“Senior Obligations” means the “Obligations” as defined in the Credit Agreement.
 

“Senior Priority Purchase Period” has the meaning assigned to such term in
Section 3.01(f).

“Senior Representative” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Senior Secured Parties” means the “Secured Parties” as defined in the Credit
Agreement.

“Shared Collateral”: See “Collateral.”

“Standstill Period” has the meaning assigned to such term in Section 3.01(a).

 “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York, or the Uniform Commercial Code
(or any similar or comparable legislation) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

SECTION 1.02.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agree





--------------------------------------------------------------------------------

 

 

ment, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01.  Subordination. 

 

(a)     Notwithstanding (i) the date, time, manner or order of filing or
recordation of any document or instrument or grant, attachment or perfection of
any Liens granted to any Second Priority Representative or any Second Priority
Debt Parties on the Shared Collateral or of any Liens granted to the Senior
Representative or any other Senior Secured Party on the Shared Collateral (or
any actual or alleged defect in any of the foregoing), (ii) any provision of the
UCC, any applicable law, any Second Priority Debt Document, any Senior Debt
Document, any Hedge Contract with a Swap Counterparty or any Treasury Management
Agreement with a Treasury Management Bank, (iii) any failure to secure, defect
in, or non-perfection, setting aside, or avoidance of a Lien on any property of
any Grantor, (iv) the avoidance of any Senior Debt Document, any Hedge Contract
with a Swap Counterparty, any Treasury Management Agreement with a Treasury
Management Bank or a Second Priority Debt Document, (v) the modification of a
Senior Debt Document, a Hedge Contract with a Swap Counterparty, any Treasury
Management Agreement with a Treasury Management Bank or a Second Priority Debt
Document, (vi) the exchange of any security interest in any Collateral for a
security interest in other Collateral, (vii) the commencement of an Insolvency
or Liquidation Proceeding or (viii) any other circumstance whatsoever, including
a circumstance that might be a defense available to, or a discharge of, a
Grantor in respect of a Senior Obligation or a Second Priority Debt Obligation,
each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, hereby agrees that
(a) any Lien on the Shared Collateral securing any Senior Obligations now or
hereafter held by or on behalf of the Senior Representative or any other Senior
Secured Party or other agent or trustee therefor, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Shared Collateral securing any Second Priority Debt Obligations and (b) any Lien
on the Shared Collateral securing any Second Priority Debt Obligations now or
hereafter held by or on behalf of any Second Priority Representative, any Second
Priority Debt Parties or any other agent or trustee therefor, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the





--------------------------------------------------------------------------------

 

 

Shared Collateral securing any Senior Obligations.  All Liens on the Shared
Collateral securing any Senior Obligations shall be and remain senior in all
respects and prior to all Liens on the Shared Collateral securing any Second
Priority Debt Obligations for all purposes, whether or not such Liens securing
any Senior Obligations are subordinated to any Lien securing any other
obligation of the Company, any Grantor or any other Person or are otherwise
subordinated, voided, avoided, invalidated or lapsed.

SECTION 2.02.  Nature of Senior Lender Claims.  Each Second Priority
Representative, on behalf of itself and each Second Priority Debt Party under
its Second Priority Debt Facility, acknowledges that (a) a portion of the Senior
Obligations may be revolving in nature and that the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, (b) the Senior Obligations include Hedging Obligations
and obligations owing under Treasury Management Agreements with a Treasury
Management Bank or a Second Priority Debt Document that may be incurred or
fluctuate in amount from time to time, (c) the terms of the Senior Debt
Documents and the Senior Obligations may be amended, supplemented or otherwise
modified, and the Senior Obligations, or a portion thereof, may be Refinanced
from time to time; provided that, to the extent such Refinancing debt is secured
by the Shared Collateral, the holders of such Refinancing debt bind themselves
in writing to the terms of this Agreement and (d) the aggregate amount of the
Senior Obligations may be increased (but as between the Grantors and the Second
Priority Debt Parties, any such increase is subject to any limitations, and the
obligations of the Grantors with respect thereto, set forth in any Second
Priority Debt Document), in each case, without notice to or consent by the
Second Priority Representatives or the Second Priority Debt Parties and without
affecting the provisions hereof.  The Lien priorities provided for in Section
2.01 shall not be altered or otherwise affected by any amendment, supplement or
other modification, or any Refinancing, of either the Senior Obligations or the
Second Priority Debt Obligations, or any portion thereof. 

 

SECTION 2.03.  Prohibition on Contesting Liens.  Each of the Second Priority
Representatives, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing any Senior
Obligations held (or purported to be held) by or on behalf of the Senior
Representative or any of the other Senior Secured Parties or other agent or
trustee therefor in any Senior Collateral, and the Senior Representative, for
itself and on behalf of each Senior Secured Party under the Senior Facility,
agrees that it shall not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the validity, extent, perfection, priority or
enforceability of any Lien securing any Second Priority Debt Obligations held
(or purported to be held) by or on behalf of any Second Priority Representative
or any of the Second Priority Debt Parties in the Second Priority
Collateral.  Notwithstanding the foregoing, no provision in this Agreement shall
be construed to prevent or impair the rights of the Senior Representative to
enforce this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

 

SECTION 2.04.  No New Liens.  The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred, (i) none of the Grantors shall
grant or permit any Liens on any asset or property of any Grantor to secure any
Second Priority Debt Obligation unless it





--------------------------------------------------------------------------------

 

 

has granted, or substantially concurrently therewith grants, a Lien on such
asset or property of such Grantor to secure the Senior Obligations and (ii)
except as otherwise set forth herein (including Section 2.06), none of the
Grantors shall grant or permit any Liens on any asset or property of any Grantor
to secure any Senior Obligation unless it has granted, or substantially
concurrently therewith,  grants or offers to grant a Lien on such asset or
property of such Grantor to secure the Second Priority Debt Obligations, with
each such Lien to be subject to the provisions of this Agreement, including
Section 4.02. 

 

SECTION 2.05.  Perfection of Liens.  Except for the limited agreements of the
Senior Representative pursuant to Section 5.05 hereof, neither the Senior
Representative nor the Senior Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the Shared
Collateral for the benefit of the Second Priority Representatives or the Second
Priority Debt Parties.  The provisions of this Agreement are intended solely to
govern the respective Lien priorities, and the respective rights to Proceeds of
Shared Collateral as set forth in Section 4.01, as between the Senior Secured
Parties and the Second Priority Debt Parties and shall not impose on the Senior
Representative, the Senior Secured Parties, the Second Priority Representatives,
the Second Priority Debt Parties or any agent or trustee therefor any
obligations in respect of the disposition of Proceeds of any Shared Collateral
which would conflict with prior perfected claims therein in favor of any other
Person or any order or decree of any court or governmental authority or any
applicable law.

 

SECTION 2.06.  Certain Cash Collateral.  Notwithstanding anything in this
Agreement, any Senior Debt Documents or any Second Priority Debt Documents to
the contrary, collateral consisting of cash and cash equivalents pledged to
secure Senior Obligations consisting of reimbursement obligations in respect of
Letters of Credit or otherwise held by the Senior Representative pursuant to
Section 2.05(b), Section 2.05(c), Section 2.07(g), Section 2.07(h), Section
2.16, Section 7.02(b) or Section 7.03(b) of the Credit Agreement as in effect on
the date hereof (or any equivalent successor provision) shall be applied as
specified in the Credit Agreement and will not constitute Shared Collateral. 

 

SECTION 2.07.  Prohibition on Contesting Validity or Enforceability.  Neither
any Second Priority Representative nor any Second Priority Debt Party will
attempt, directly or indirectly, whether by judicial proceeding or otherwise, to
challenge or question the validity or enforceability of any Senior Obligation or
any Senior Debt Document (provided that as between the Grantors and the Second
Priority Debt Parties, the foregoing will not limit or otherwise affect the
obligations of the Grantors, or the rights of the Second Priority Debt Parties
as against the Grantors, contained in any Second Priority Debt Document). 
Neither the Senior Representative nor any Senior Secured Party will attempt,
directly or indirectly, whether by judicial proceeding or otherwise, to
challenge or question the validity or enforceability of any Second Priority Debt
Obligation or any Second Priority Debt Document (provided that as between the
Grantors and the Senior Secured Parties, the foregoing will not limit or
otherwise affect the obligations of the Grantors, or the rights of the Senior
Secured Parties as against the Grantors, contained in any Senior Debt Document).
   

 





--------------------------------------------------------------------------------

 

 

ARTICLE III
Enforcement

SECTION 3.01.  Exercise of Remedies.

 

(a)     So long as the Discharge of Senior Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) neither any Second Priority Representative
nor any Second Priority Debt Party will (1) take any Enforcement Action or
exercise or seek to exercise any other rights or remedies (including setoff or
recoupment) with respect to any Shared Collateral in respect of any Second
Priority Debt Obligations, except that the Designated Second Priority
Representative may take an Enforcement Action or exercise any or all such rights
(but not rights the exercise of which is otherwise prohibited by this Agreement)
following a Standstill Period if, upon expiration of the Standstill Period, (A) 
the Senior Representative or Senior Secured Parties have not commenced any
Enforcement Action and are not otherwise diligently pursuing their rights and
remedies with respect to all or a material portion of the Shared Collateral,
(B) no Grantor is a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding and (C) any acceleration of the Second
Priority Debt Obligations has not been rescinded.  As used herein, “Standstill
Period” means a period that commences on the date of delivery of written notice
from the Designated Second Priority Representative to the Senior Representative
stating that (I) an event of default has occurred and is continuing with respect
to the Second Priority Debt, (II) the Second Priority Debt Obligations for which
the Designated Secured Priority Representative serves as Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Second Priority
Debt Documents, and (III) the Designated Second Priority Representative intends
to exercise its rights to take such actions, and which period expires on the
180th consecutive day following the commencement of the Standstill Period;
(2) contest, protest or object to any Enforcement Action brought with respect to
the Shared Collateral or any other Senior Collateral by the Senior
Representative or any Senior Secured Party in respect of the Senior Obligations,
the exercise of any right by the Senior Representative or any Senior Secured
Party (or any agent or sub-agent on their behalf) in respect of the Senior
Obligations under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Senior
Representative or any Senior Secured Party either is a party or may have rights
as a third party beneficiary, or any other exercise by any such party of any
rights and remedies relating to the Shared Collateral under the Senior Debt
Documents or otherwise in respect of the Senior Collateral or the Senior
Obligations; (3) object to the forbearance by the Senior Secured Parties from
bringing or pursuing any foreclosure proceeding or action or any other exercise
of any rights or remedies relating to the Shared Collateral in respect of Senior
Obligations; or (4) object to the manner in which the Senior Representative or
any other Senior Secured Party may seek to enforce or collect the Senior
Obligations or their Liens, regardless of whether any action or failure to act
by or on behalf of the Senior Representative or any other Senior Secured Party
is, or could be, adverse to the interests of the Second Priority Debt Parties,
and will not assert, and each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or claim the benefit of any marshalling,
appraisal, valuation or other similar right that may be available under
applicable law with respect to the Collateral or any similar rights a junior
secured creditor may have under





--------------------------------------------------------------------------------

 

 

applicable law; and (ii) except as otherwise provided herein, the Senior
Representative and the Senior Secured Parties shall have the exclusive right to
enforce rights, exercise remedies (including setoff, recoupment and the right to
credit bid their debt) and make determinations regarding the release,
disposition or restrictions with respect to the Shared Collateral without any
consultation with or the consent of any Second Priority Representative or any
Second Priority Debt Party, except that (A) in any Insolvency or Liquidation
Proceeding commenced by or against the Company or any other Grantor, any Second
Priority Representative may file a claim, proof of claim, or statement of
interest with respect to the Second Priority Debt Obligations under its Second
Priority Debt Facility, (B) any Second Priority Representative may take any
action (not adverse to the prior Liens on the Shared Collateral securing the
Senior Obligations or the rights of the Senior Representative or the Senior
Secured Parties to exercise remedies in respect thereof) in order to create,
prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Shared Collateral, so long as no
such action is, or could reasonably be expected to be, otherwise inconsistent
with the terms of this Agreement, (C) any Second Priority Representative and the
Second Priority Debt Parties may exercise their rights and remedies as unsecured
creditors, as provided in Section 5.04, (D) any Second Priority Representative
may exercise the rights and remedies provided for in Article VI, (E) in any
Insolvency or Liquidation Proceeding, any Second Priority Debt Party may file
any responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims or Liens of the Second Priority
Debt Parties, including without limitation any claims secured by the Shared
Collateral, if any, in each case in accordance with the terms of this Agreement,
(F) in any Insolvency or Liquidation Proceeding, the Second Priority Debt
Parties may vote on any plan of reorganization, but only to the extent
consistent with the provisions hereof, and (G) from and after the Standstill
Period, but subject to the satisfaction of the conditions set forth in Section
3.01(a)(i)(1), the Designated Second Priority Representative (or a Person
authorized by it) may exercise or seek to exercise any rights or remedies
(including setoff or recoupment) with respect to any Shared Collateral in
respect of any Second Priority Debt Obligations, or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure) (the actions described in clauses (A) through (G) preceding being
“Permitted Second Lien Actions”).  In exercising rights and remedies with
respect to the Senior Collateral, the Senior Representative and the Senior
Secured Parties may enforce the provisions of the Senior Debt Documents (and, as
applicable, the Hedge Contracts and Treasury Management Agreements to which they
are a party) and exercise remedies thereunder, all in such order and in such
manner as they may determine in the exercise of their sole discretion.  Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of Shared Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition and to exercise all the
rights and remedies of a secured lender under the Uniform Commercial Code of any
applicable jurisdiction and of a secured creditor under Bankruptcy Laws of any
applicable jurisdiction. 

(b)     So long as the Discharge of Senior Obligations has not occurred, except
for Permitted Second Lien Actions, each Second Priority Representative, on
behalf of itself and each Second Priority Debt Party under its Second Priority
Debt Facility, agrees that it will not, in the context of its role as secured
creditor, take or receive any Shared Collateral or any Proceeds of Shared
Collateral in connection with the exercise of any right or remedy (including
setoff and recoupment) with respect to any Shared Collateral in respect of
Second Priority Debt





--------------------------------------------------------------------------------

 

 

Obligations.  Without limiting the generality of the foregoing, unless and until
the Discharge of Senior Obligations has occurred, except for Permitted Second
Lien Actions, the sole right of the Second Priority Representatives and the
Second Priority Debt Parties with respect to the Shared Collateral is to hold a
Lien on the Shared Collateral in respect of Second Priority Debt Obligations
pursuant to the Second Priority Debt Documents for the period and to the extent
granted therein and to receive a share of the Proceeds thereof, if any, after
the Discharge of Senior Obligations has occurred. 

(c)     Except for Permitted Second Lien Actions, (i) each Second Priority
Representative, for itself and on behalf of each Second Priority Debt Party
under its Second Priority Debt Facility, agrees that neither such Second
Priority Representative nor any such Second Priority Debt Party will take any
action that would hinder any exercise of remedies undertaken by the Senior
Representative or any Senior Secured Party with respect to the Shared Collateral
under the Senior Debt Documents, including any sale, lease, exchange, transfer
or other disposition of the Shared Collateral, whether by foreclosure or
otherwise, and (ii) each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any and all rights it or any such Second Priority Debt
Party may have as a junior lien creditor or otherwise to object to the manner in
which the Senior Representative or the Senior Secured Parties seek to enforce or
collect the Senior Obligations or the Liens granted on any of the Senior
Collateral, regardless of whether any action or failure to act by or on behalf
of the Senior Representative or any other Senior Secured Party is adverse to the
interests of the Second Priority Debt Parties. 

(d)     Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
acknowledges and agrees that (i) no covenant, agreement or restriction contained
in any Second Priority Debt Document shall be effective to restrict in any way
the rights and remedies of the Senior Representative or the Senior Secured
Parties with respect to the Senior Collateral as set forth in this Agreement,
the Senior Debt Documents, Hedge Contracts with any Swap Counterparty or
Treasury Management Agreements with any Treasury Management Bank and (ii) the
rights of any Senior Secured Party to enforce any provision of any such
agreement or document will not be prejudiced or impaired by (A) any act or
failure to act of any Grantor, any other Senior Secured Party or the Senior
Representative, or (B) noncompliance by any Person other than such Senior
Secured Party with any provision of this Agreement, any Senior Debt Document or
any Second Priority Debt Document.

(e)     Until the Discharge of Senior Obligations, except for Permitted Second
Lien Actions, the Senior Representative shall have the exclusive right to
exercise any right or remedy with respect to the Shared Collateral and shall
have the exclusive right to determine and direct the time, method and place for
exercising such right or remedy or conducting any proceeding with respect
thereto.  Following the Discharge of Senior Obligations, the Designated Second
Priority Representative shall have the exclusive right to exercise any right or
remedy with respect to the Collateral, and the Designated Second Priority
Representative shall have the exclusive right to direct the time, method and
place of exercising or conducting any proceeding for the exercise of any right
or remedy available to the Second Priority Debt Parties with respect to the
Collateral, or of exercising or directing the exercise of any trust or power
conferred on the Second Priority Representatives, or for the taking of any other
action authorized by the Second





--------------------------------------------------------------------------------

 

 

Priority Collateral Documents; provided,  however, that nothing in this Section
shall impair the right of any Second Priority Representative or other agent or
trustee acting on behalf of the Second Priority Debt Parties to take such
actions with respect to the Collateral after the Discharge of Senior Obligations
as may be otherwise required or authorized pursuant to any intercreditor
agreement governing the Second Priority Debt Parties or the Second Priority Debt
Obligations. 

(f)     Notwithstanding anything in this Agreement to the contrary, following
the earliest to occur of (i) the acceleration of the Senior Obligations under
the Senior Debt Documents, (ii) a payment default under the Credit Agreement
that has not been cured or waived by the Lenders (as defined in the Credit
Agreement) within sixty (60) days of the occurrence thereof or (iii) the
commencement of an Insolvency or Liquidation Proceeding that results in an Event
of Default under the Credit Agreement, the Second Priority Debt Parties may, at
their sole expense and effort, upon giving written notice of their election to
the Senior Representative and the Company (a “Purchase of Senior Priority
Notice”) within forty five (45) days following (A) such acceleration, (B) the
expiration of such 60 day period in the case of a payment default, or (C) the
commencement of an Insolvency or Liquidation Proceeding that results in an Event
of Default under the Credit Agreement, as the case may be, require the Senior
Secured Parties to transfer and assign to the Second Priority Debt Parties,
without warranty or representation or recourse (except that the Senior Secured
Parties shall represent and warrant severally as to the Senior  Obligations then
owing to it: (A) that such applicable Senior Secured Party own such Senior
Obligations; and (B) that such applicable Senior Secured Party has the necessary
corporate or other governing authority to assign such interests), all (but not
less than all) of the Senior Obligations; provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Second Priority Debt
Parties shall have paid to the Senior Representative, for the account of the
Senior Secured Parties, in immediately available funds, an amount equal to 100%
of the principal of the Senior Obligations plus all accrued and unpaid interest
thereon plus all accrued and unpaid fees and expenses plus all the other Senior
Obligations then outstanding (which shall include, with respect to (i) Letter of
Credit Obligations, an amount in cash equal to 105% thereof, (ii) Hedging
Obligations that constitute Senior Obligations, 100% of the aggregate Hedging
Obligations then due and owing thereunder (unless, with respect to any
particular Hedge Contract with a Swap Counterparty, such other arrangements have
been made by the Company and the Swap Counterparty who is a party to such Hedge
Contract in a manner satisfactory to such Swap Counterparty in its sole
discretion and communicated to the Senior Representative), and (iii) Treasury
Management Obligations that constitute Senior Obligations, 105% of the aggregate
Treasury Management Obligations then due and owing thereunder, and (z) such
assignment must close within fourteen (14) days after receipt by the Senior
Representative of the Purchase of Senior Priority Notice (the “Senior Priority
Purchase Period”). In order to effectuate the foregoing, the Senior
Representative shall calculate, upon the written request of the Second Priority
Representative from time to time, the amount in cash that would be necessary so
to purchase the Senior Obligations.  Notwithstanding the foregoing, the Senior
Representative and the Senior Secured Parties shall retain any and all rights
with respect to indemnification and other similar contingent obligations under
the Senior Debt Documents or any Hedge Contract with a Swap Counterparty that
are expressly stated to survive the termination of the Senior Debt Documents or
any Hedge Contract with a Swap Counterparty.  For the avoidance of doubt, the
Second Priority Representative (on behalf of itself and the other Second
Priority Debt Parties) hereby acknowledges and agrees that (A) no





--------------------------------------------------------------------------------

 

 

Senior Secured Party is obligated to sell its respective Senior Obligations
under this Section 3.01(f) after the expiration of the Senior Priority Purchase
Period, (B) the obligations of the Senior Secured Parties to sell their
respective Senior Obligations under this Section 3.01(f) are several and not
joint and several, (C) to the extent any Senior Secured Party breaches its
obligation to sell its Senior Obligations under this Section 3.01(f) (a
“Defaulting Senior Secured Party”), nothing in this Section 3.01(f) shall be
deemed to require the Senior Representative or any other Senior Secured Party to
purchase such Defaulting Senior Secured Party’s Senior Obligations for resale to
the Second Priority Debt Parties and (D) in all cases, the Senior Representative
and each Senior Secured Party complying with the terms of this Section 3.01(f)
shall not be deemed to be in default of this Agreement or otherwise be deemed
liable for any action or inaction of any Defaulting Senior Secured Party;
provided that nothing in this last sentence of this Section 3.01(f) shall (x)
require the Second Priority Debt Parties to purchase less than all of the Senior
Obligations or (y) prohibit the Second Priority Debt Parties from purchasing
less than all of the Senior Obligations if a Senior Secured Party becomes a
Defaulting Senior Secured Party.

SECTION 3.02.  Cooperation.  Except for Permitted Second Lien Actions, each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees that, unless and
until the Discharge of Senior Obligations has occurred, it will not commence, or
join with any Person (other than the Senior Secured Parties and the Senior
Representative upon the request of the Senior Representative) in commencing, any
enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Shared Collateral under any of the
Second Priority Debt Documents or otherwise in respect of the Second Priority
Debt Obligations. 

 

SECTION 3.03.  Actions upon Breach.  Should any Second Priority Representative
or any Second Priority Debt Party, contrary to this Agreement, in any way take,
attempt to take or threaten to take any action with respect to the Shared
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement) or fail to take any action required by this
Agreement, the Senior Representative or other Senior Secured Party (in its or
their own name or in the name of the Company or any other Grantor) may obtain
relief against such Second Priority Representative or such Second Priority Debt
Party by injunction, specific performance or other appropriate equitable
relief.  Each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, hereby (i)
agrees that the Senior Secured Parties’ damages from the actions of the Second
Priority Representatives or any Second Priority Debt Party may at that time be
difficult to ascertain and may be irreparable and waives any defense that the
Company, any other Grantor or the Senior Secured Parties cannot demonstrate
damage or be made whole by the awarding of damages and (ii) irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by the Senior Representative or any other Senior Secured
Party.  The Senior Representative, on behalf of itself and each Senior Secured
Party under the Senior Facility, hereby (i) agrees that the Second Priority Debt
Parties’ damages from the actions of the Senior Representative or any Senior
Secured Party may at that time be difficult to ascertain and may be irreparable
and waives any defense that the Company, any other Grantor or the Second
Priority Debt Parties cannot demonstrate damage or be made whole by the awarding
of damages and (ii) irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense that might be as





--------------------------------------------------------------------------------

 

 

serted to bar the remedy of specific performance in any action that may be
brought by any Second Priority Representative or any other Second Priority Debt
Party.

 

ARTICLE IV
Payments

SECTION 4.01.  Application of Proceeds.  So long as the Discharge of Senior
Obligations has not occurred, and whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor, the Shared Collateral
or Proceeds thereof received in connection with the sale or other disposition
of, or collection on, such Shared Collateral as a result of any Enforcement
Action shall be applied by the Senior Representative when received by it to the
Senior Obligations in such order as specified in the relevant Senior Debt
Documents until the Discharge of Senior Obligations has occurred.  Upon the
Discharge of Senior Obligations, the Senior Representative shall deliver
promptly to the Designated Second Priority Representative any Shared Collateral
or Proceeds thereof held by it in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct or
unless not permitted under applicable law, to be applied by the Designated
Second Priority Representative to the Second Priority Debt Obligations in such
order as specified in the relevant Second Priority Debt Documents. 

 

SECTION 4.02.  Payments Over.  Unless and until the Discharge of Senior
Obligations has occurred, any Shared Collateral or Proceeds thereof received by
any Second Priority Representative or any Second Priority Debt Party in
connection with any Enforcement Action or any other exercise of any right or
remedy (including setoff or recoupment) relating to the Shared Collateral, shall
be segregated and held in trust for the benefit of and promptly paid over to the
Senior Representative for the benefit of the Senior Secured Parties in the same
form as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct.  The Senior Representative is hereby
authorized to make any such endorsements as agent for each of the Second
Priority Representatives or any such Second Priority Debt Party.  This
authorization is coupled with an interest and is irrevocable.

 

ARTICLE V
Other Agreements

SECTION 5.01.  Releases.

 

(a)     Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that,
in the event of a sale, transfer or other disposition of any specified item of
Shared Collateral (including all or substantially all of the equity interests of
any subsidiary of the Company) (i) in connection with an Enforcement Action or
(ii) if not in connection with an Enforcement Action, so long as (I) permitted
under the terms of the Senior Debt Documents and the Second Priority Debt
Documents, or (II) the Senior Representative has not received written notice
from a Second Priority Representative before the Senior Representative grants a
Lien release for such Shared Collateral that an event of default has occurred
that has not been waived under the Second Priority Debt Documents, the Liens
granted to the Second Priority Representatives and the Second Priority Debt
Parties upon such Shared Collateral to secure Second Priority Debt





--------------------------------------------------------------------------------

 

 

Obligations shall be released, automatically and without any further action,
concurrently with the release of all Liens granted upon such Shared Collateral
to secure Senior Obligations (provided that to the extent the Proceeds of such
sale, transfer, or other disposition are not otherwise applied to reduce the
Senior Obligations in the manner provided for in this Agreement, the Liens of
the Second Priority Debt Parties will attach to such Proceeds on the same basis
of priority as the Liens on the Shared Collateral securing the Second Priority
Debt Obligations pursuant to this Agreement).  Upon written request from the
Senior Representative in a request that states that any such release of Liens
securing the Senior Obligations has become effective (or that shall become
effective concurrently with the termination and release of the Liens granted to
the Second Priority Debt Parties and the Second Priority Representatives), the
Second Priority Representative will promptly (but in any event within five (5)
Business Days) execute, deliver or acknowledge, at the Company’s or the other
Grantor’s sole cost and expense, such termination statements, releases,
instruments and other documents as the Senior Representative or the Company may
request to confirm or evidence such termination and release of the
Liens.  Nothing in this Section 5.01(a) will be deemed to affect any agreement
of a Second Priority Representative, for itself and on behalf of the Second
Priority Debt Parties under its Second Priority Debt Facility, to grant
additional releases of Liens on the Second Priority Collateral. 

(b)     Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, hereby
irrevocably constitutes and appoints the Senior Representative and any officer
or agent of the Senior Representative, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Second Priority Representative or such Second
Priority Debt Party or in the Senior Representative’s own name, from time to
time in the Senior Representative’s discretion, for the purpose of carrying out
the terms of Section 5.01(a), to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of Section 5.01(a), including any termination
statements, endorsements or other instruments of transfer or release.  The
appointment in this Section 5.01(b) is irrevocable and is coupled with an
interest.

(c)     Unless and until the Discharge of Senior Obligations has occurred, each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, hereby consents to the
application, whether prior to or after an event of default under any Senior Debt
Document, of Proceeds of Shared Collateral to the repayment of Senior
Obligations pursuant to the Senior Debt Documents, provided that nothing in this
Section 5.01(c) shall be construed to prevent or impair the rights of the Second
Priority Representatives or the Second Priority Debt Parties to receive Proceeds
in connection with the Second Priority Debt Obligations not otherwise in
contravention of this Agreement. 

(d)     Notwithstanding anything to the contrary in any Second Priority
Collateral Document, in the event the terms of a Senior Collateral Document and
a Second Priority Collateral Document each require any Grantor (i) to make
payment in respect of any item of Shared Collateral to, (ii) to deliver or
afford control over (to the extent only one party can have control of such
Shared Collateral) any item of Shared Collateral to, or deposit any item of
Shared Collateral with, (iii) to register ownership of any item of Shared
Collateral in the name of or make an assignment of ownership of any Shared
Collateral or the rights thereunder, and (iv) to hold any item of Shared
Collateral in trust for (to the extent such item of Shared Collateral





--------------------------------------------------------------------------------

 

 

cannot be held in trust for multiple parties under applicable law), in favor of,
in any case, both the Senior Representative and any Second Priority
Representative or Second Priority Debt Party, such Grantor shall, until the
Discharge of Senior Obligations has occurred, comply with such requirement under
the Second Priority Collateral Document as it relates to such Shared Collateral
by taking any of the actions set forth above only with respect to, or in favor
of, the Senior Representative. 

SECTION 5.02.  Insurance and Condemnation Awards.  Unless and until the
Discharge of Senior Obligations has occurred, the Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt Documents, (a) to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.  Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Senior
Representative for the benefit of certain Senior Secured Parties pursuant to the
terms of the Senior Debt Documents, (ii) second, after the occurrence of the
Discharge of Senior Obligations, to the Designated Second Priority
Representative for the benefit of the Second Priority Debt Parties pursuant to
the terms of the applicable Second Priority Debt Documents and (iii) third, if
no Second Priority Debt Obligations are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct.  If any Second Priority
Representative or any Second Priority Debt Party shall, at any time, receive any
proceeds of any such insurance policy or any such award in contravention of this
Agreement, it shall pay such proceeds over to the Senior Representative in
accordance with the terms of Section 4.02. 

 

SECTION 5.03.  Amendments to Debt Documents.

 

(a)     No Second Priority Debt Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Debt Document, would (and
no term of any Initial Second Priority Debt Document shall be effective to the
extent it would) be prohibited by or inconsistent with any of the terms of this
Agreement.  The Company agrees to deliver to the Senior Representative copies of
(i) any amendments, supplements or other modifications to the Second Priority
Collateral Documents and (ii) any new Second Priority Collateral Documents
promptly, but in any event within five (5) Business Days, after effectiveness
thereof.  Each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
each Second Priority Collateral Document under its Second Priority Debt Facility
shall include the following language (or language to similar effect reasonably
approved by the Senior Representative):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to Royal Bank of Canada pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted in
favor of the Senior Secured Parties (as defined in the Intercreditor Agreement
referred to below), including liens and security interests granted to JPMorgan
Chase Bank, National Association, as administrative agent, pursuant to or in





--------------------------------------------------------------------------------

 

 

connection with the Credit Agreement, dated as of March 11, 2014 (as amended,
restated, supplemented or otherwise modified from time to time), among the
Company, the lenders from time to time party thereto and JPMorgan Chase Bank,
National Association, as administrative agent and issuing lender, and (ii) the
exercise of any right or remedy by Royal Bank of Canada hereunder is subject to
the limitations and provisions of the Intercreditor Agreement dated as of
October 8, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among JPMorgan Chase Bank,
National Association, as Senior Representative, Royal Bank of Canada, as Initial
Second Priority Representative,  the Company and its subsidiaries and affiliated
entities party thereto, and other Persons that may become party thereto from
time to time.  In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern.”  

(b)     The Senior Debt Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms without the consent of any
Second Priority Debt Party so long as such amendment, restatement, supplement or
other modification is not inconsistent with the terms of this Agreement.  In the
event that the Senior Representative or the Senior Secured Parties enter into
any amendment, waiver or consent in respect of any of the Senior Collateral
Documents for the purpose of adding to or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the Senior Representative, the
Senior Secured Parties, the Company or any other Grantor thereunder (including
the release of any Liens in Senior Collateral), then such amendment, waiver or
consent shall apply automatically to any comparable provision of each comparable
Second Priority Collateral Document without the consent of any Second Priority
Representative or any Second Priority Debt Party and without any action by any
Second Priority Representative, the Company or any other Grantor; provided,
 however, that (A) no such amendment, waiver or consent shall have the effect of
(i) removing assets subject to the Lien of the Second Priority Collateral
Documents, except to the extent that a release of such Lien is permitted by
Section 5.01 of this Agreement and provided that there is a corresponding
release of the Lien securing the Senior Obligations, or (ii) imposing duties on
the Designated Second Priority Representative without its consent and (B)
written notice of such amendment, waiver or consent shall have been given to
each Second Priority Representative within 10 Business Days after the
effectiveness of such amendment, waiver or consent, but the failure to give such
notice shall not affect the validity of such amendment, waiver or consent or its
application to comparable provisions of the Second Priority Collateral
Documents. 

SECTION 5.04.  Rights as Unsecured Creditors.  Notwithstanding anything to the
contrary in this Agreement, the Second Priority Representatives and the Second
Priority Debt Parties may exercise rights and remedies as unsecured creditors
against the Company and any other Grantor in accordance with the terms of the
Second Priority Debt Documents and applicable law so long as such rights and
remedies do not violate any express provision of this Agreement.  Nothing in
this Agreement shall prohibit the receipt by any Second Priority Representative
or any Second Priority Debt Party of the required payments of principal,
premium, interest, fees and other amounts due under the Second Priority Debt
Documents so long as such receipt is not the direct or indirect result of the
exercise by a Second Priority Representative or any Second Priori





--------------------------------------------------------------------------------

 

 

ty Debt Party of rights or remedies as a secured creditor in respect of Shared
Collateral (provided that as between the Grantors and the Senior Secured
Parties, the foregoing will not limit or otherwise affect the obligations of the
Grantors contained in any Senior Debt Document and as between the Grantors and
the Second Priority Debt Parties, the foregoing will not limit or otherwise
affect the obligations of the Grantors contained in any Second Priority Debt
Document).  In the event any Second Priority Representative or any Second
Priority Debt Party becomes a judgment lien creditor in respect of Shared
Collateral as a result of its enforcement of its rights as an unsecured creditor
in respect of Second Priority Debt Obligations, such judgment lien shall be
subordinated to the Liens securing Senior Obligations on the same basis as the
other Liens securing the Second Priority Debt Obligations are so subordinated to
such Liens securing Senior Obligations under this Agreement.  Nothing in this
Agreement shall impair or otherwise adversely affect any rights or remedies the
Senior Representative or the Senior Secured Parties may have with respect to the
Senior Collateral. 

 

SECTION 5.05.  Gratuitous Bailee for Perfection.

 

(a)     The Senior Representative acknowledges and agrees that if it shall at
any time hold a Lien securing any Senior Obligations on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of the Senior Representative, or of agents or bailees of such Person (such
Shared Collateral being referred to herein as the “Pledged or Controlled
Collateral”), or if it shall any time obtain any landlord waiver or bailee’s
letter or any similar agreement or arrangement granting it rights or access to
Shared Collateral, the Senior Representative shall also hold such Pledged or
Controlled Collateral, or take such actions with respect to such landlord
waiver, bailee’s letter or similar agreement or arrangement, as a contractual
representative or gratuitous bailee for the relevant Second Priority
Representatives, in each case solely for the purpose of perfecting the Liens
granted under the relevant Second Priority Collateral Documents and subject to
the terms and conditions of this Section 5.05.

(b)     The rights of the Second Priority Representatives and the Second
Priority Debt Parties with respect to the Pledged or Controlled Collateral shall
at all times be subject to the terms of this Agreement.

(c)     The Senior Representative and the Senior Secured Parties shall have no
obligation whatsoever to the Second Priority Representatives or any Second
Priority Debt Party to assure that any of the Pledged or Controlled Collateral
is genuine or owned by the Grantors or to protect or preserve rights or benefits
of any Person or any rights pertaining to the Shared Collateral, except as
expressly set forth in this Section 5.05.  The duties or responsibilities of the
Senior Representative under this Section 5.05 shall be limited solely to holding
or controlling the Pledged or Controlled Collateral and the related Liens
referred to in paragraph (a) of this Section 5.05 as contractual representative
and gratuitous bailee for the relevant Second Priority Representative for
purposes of perfecting the Lien held by such Second Priority Representative. 

(d)     The Senior Representative shall not have by reason of the Second
Priority Collateral Documents or this Agreement, or any other document, a
fiduciary relationship in respect of any Second Priority Representative or any
Second Priority Debt Party. 





--------------------------------------------------------------------------------

 

 

(e)     Following the Discharge of Senior Obligations, the Senior Representative
shall, at the Grantors’ sole cost and expense, (i) (A) if any Second Priority
Debt Obligations are then outstanding, deliver to the Designated Second Priority
Representative, to the extent that it is legally permitted to do so, all Shared
Collateral, including all Proceeds thereof, held or controlled by the Senior
Representative or any of its agents or bailees, including the transfer of
possession and control, as applicable, of the Pledged or Controlled Collateral,
together with any necessary endorsements and notices to depositary banks,
securities intermediaries and commodities intermediaries, and assign its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, but without
recourse, representation or warranty, (B) if no Second Priority Debt Obligations
are then outstanding, to the Company or other applicable Grantor or to whomever
shall be entitled thereto, or (C) direct and deliver such Shared Collateral as a
court of competent jurisdiction may otherwise direct, (ii) notify any applicable
insurance carrier that it is no longer entitled to be a loss payee or additional
insured under the insurance policies of any Grantor issued by such insurance
carrier and (iii) if any Second Priority Debt Obligations remain outstanding,
notify any governmental authority involved in any condemnation or similar
proceeding involving any Grantor that the Designated Second Priority
Representative is entitled to approve any awards granted in such
proceeding.  The Company and the other Grantors shall take such further action
as is required to effectuate the transfer contemplated hereby and shall
indemnify the Senior Representative for loss or damage suffered by the Senior
Representative as a result of such transfer, except for loss or damage suffered
by any such Person as a result of its own willful misconduct, gross negligence
or bad faith.  The Senior Representative has no obligations to follow
instructions from any Second Priority Representative or any other Second
Priority Debt Party in contravention of this Agreement.

(f)     Neither the Senior Representative nor any of the other Senior Secured
Parties shall be required to marshal any present or future collateral security
for any obligations of the Company or any Subsidiary to the Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising. 

SECTION 5.06.  When Discharge of Senior Obligations Deemed To Not Have
Occurred.  If, at any time after the Discharge of Senior Obligations has
occurred, the Company or any Subsidiary incurs any Senior Obligations (other
than in respect of the payment of indemnities surviving the Discharge of Senior
Obligations), then such Discharge of Senior Obligations shall automatically be
deemed not to have occurred for all purposes of this Agreement (other than with
respect to any actions taken prior to the date of such designation as a result
of the occurrence of such first Discharge of Senior Obligations) and the
applicable agreement governing such Senior Obligations (other than Hedge
Contracts) shall automatically be treated as a Senior Debt Document for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Shared Collateral set forth herein,  and the agent,
representative or trustee for the holders of such Senior Obligations shall be
the Senior Representative for all purposes of this Agreement. 





--------------------------------------------------------------------------------

 

 

ARTICLE VI

Insolvency or Liquidation Proceedings.

SECTION 6.01.  Financing Issues.  Until the Discharge of Senior Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the Senior Representative shall desire to consent
(or not object) to the sale, use or lease of cash or other collateral or to
consent (or not object) to the Company’s or any other Grantor’s obtaining
financing under Section 363 or Section 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law (“DIP Financing”), then each Second
Priority Representative, for itself and on behalf of each Second Priority Debt
Party under its Second Priority Debt Facility, agrees that it hereby consents to
such sale, use or lease and (except to the extent permitted by this Section
6.01) it will raise no: (a) objection to and will not otherwise contest such
sale, use or lease of such cash or other collateral or such DIP Financing and,
except to the extent constituting a Permitted Second Lien Action or permitted by
this Section 6.01 or Section 6.03, will not request adequate protection or any
other relief in connection therewith and, to the extent the Liens securing any
Senior Obligations are subordinated or pari passu with such DIP Financing, will
subordinate (and will be deemed hereunder to have subordinated) its Liens in the
Shared Collateral to (x) such DIP Financing (and all obligations relating
thereto) on the same basis as the Liens securing the Second Priority Debt
Obligations are so subordinated to Liens securing Senior Obligations under this
Agreement, (y) any adequate protection Liens provided to the Senior Secured
Parties, and (z) to any “carve-out” for professional and United States Trustee
fees agreed to by the Senior Representative; (b) objection to (and will not
otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Obligations
and the Shared Collateral made by the Senior Representative or any other Senior
Secured Party; (c) objection to (and will not otherwise contest) any lawful
exercise by any Senior Secured Party of the right to credit bid Senior
Obligations at any sale in foreclosure of Senior Collateral or to exercise any
rights under Section 1111(b) of the Bankruptcy Code with respect to the Shared
Collateral; or (d) objection to (and will not otherwise contest or oppose) any
order relating to a sale or other disposition of any of the Shared Collateral
for which the Senior Representative has consented that provides, to the extent
such sale or other disposition is to be free and clear of Liens, (1) that the
Liens securing the Senior Obligations and the Second Priority Debt Obligations
will attach to the Proceeds of the sale on the same basis of priority as the
Liens on the Shared Collateral securing the Senior Obligations rank to the Liens
on the Shared Collateral securing the Second Priority Debt Obligations pursuant
to this Agreement, (2) that net Proceeds of such sale shall be applied to reduce
the Senior Obligations, and (3) Second Priority Debt Parties will not have been
deemed to have waived the right to bid in connection with the sale;
notwithstanding the foregoing, the Second Priority Debt Parties may assert any
objection to a sale or disposition of any Shared Collateral that is consistent
with the respective rights and obligations of the Senior Secured Parties and the
Second Priority Debt Parties under this Agreement (without limiting the
foregoing, Second Priority Debt Parties may not raise any objections based on
rights afforded by Sections 363(e) and (f) of the Bankruptcy Code to secured
creditors or any comparable provision of any other Bankruptcy Law).

 

SECTION 6.02.  Relief from the Automatic Stay.  Until the Discharge of Senior
Obligations has occurred, each Second Priority Representative, for itself and on
behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, agrees that none of them shall seek





--------------------------------------------------------------------------------

 

 

relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding or take any action in derogation thereof, in each case in
respect of any Shared Collateral, without the prior written consent of the
Senior Representative, except to the extent it considers it necessary or
advisable to enforce its permitted rights with respect to adequate protection
that are set forth in Section 6.03. 

 

SECTION 6.03.  Adequate Protection.  Each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, agrees that none of them shall (A) object, contest or
support any other Person objecting to or contesting (a) any request by the
Senior Representative or any Senior Secured Parties for adequate protection, (b)
any objection by the Senior Representative or any Senior Secured Parties to any
motion, relief, action or proceeding based on the Senior Representative’s or
Senior Secured Party’s claiming a lack of adequate protection or (c) the payment
of interest, fees, expenses or other amounts of the Senior Representative or any
other Senior Secured Party under Section 506(b) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law or (B) assert or support any claim
for costs or expenses of preserving or disposing of any Collateral under Section
506(c) of the Bankruptcy Code or any similar provision of any other Bankruptcy
Law.  Notwithstanding anything contained in this Section 6.03 or in Section
6.01, in any Insolvency or Liquidation Proceeding, (i) if the Senior Secured
Parties (or any subset thereof) are granted adequate protection in the form of a
Lien on additional or replacement collateral or superpriority claims in
connection with any DIP Financing or use of cash collateral under Section 363 or
364 of the Bankruptcy Code or any similar provision of any other Bankruptcy Law,
then each Second Priority Representative, for itself and on behalf of each
Second Priority Debt Party under its Second Priority Debt Facility, may seek or
request adequate protection in the form of (as applicable) a Lien on such
additional or replacement collateral or superpriority claim, which Lien or
superpriority claim is subordinated to the Liens securing all Senior Obligations
and such DIP Financing (and all obligations relating thereto) on the same basis
as the other Liens securing the Second Priority Debt Obligations are so
subordinated to the Liens securing Senior Obligations under this Agreement and
(ii) in the event any Second Priority Representatives, for themselves and on
behalf of the Second Priority Debt Parties under their Second Priority Debt
Facilities, seek or request adequate protection and such adequate protection is
granted in the form of a Lien on additional or replacement collateral or
superpriority claims (in each instance, to the extent such grant is otherwise
permissible under the terms and conditions of this Agreement), then such Second
Priority Representatives, for themselves and on behalf of each Second Priority
Debt Party under their Second Priority Debt Facilities, agree that the Senior
Representative shall also be granted (as applicable) a senior superpriority
claim or senior Lien on such additional or replacement collateral as security
and adequate protection for the Senior Obligations, and that any Lien on such
additional collateral securing or granted as adequate protection for the Second
Priority Debt Obligations or superpriority claim granted to the Second Priority
Debt Parties shall be subordinated to the Liens on such collateral securing the
Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens granted to the Senior Secured Parties, or the
superpriority claim granted to the Senior Secured Parties, as adequate
protection on the same basis as the other Liens securing the Second Priority
Debt Obligations are so subordinated to such Liens securing Senior Obligations
under this Agreement.  Notwithstanding anything contained in this Section 6.03
or in Section 6.01, in any Insolvency or Liquidation Proceeding, if the Senior
Representative is receiving payment in cash of incurred post-petition fees and
expenses or other





--------------------------------------------------------------------------------

 

 

cash payments, or otherwise with the consent of the Senior Representative, then
the Designated Second Priority Representative and the Second Priority Debt
Parties shall not be prohibited from seeking adequate protection in the form of
payments in the amount of current incurred fees and expenses or other cash
payments (as applicable), subject to the right of the Senior Secured Parties to
object to the reasonableness of the amounts of fees and expenses or other cash
payments so sought by the Second Priority Debt Parties.  In addition, to the
extent the Senior Secured Parties are awarded or otherwise granted an allowed
claim in any Insolvency or Liquidation Proceeding with respect to post-petition
interest, nothing herein shall prevent the Second Priority Debt Parties from
seeking or otherwise asserting a claim for post-petition interest to the extent
of the value of the Lien of the Second Priority Debt Parties on the Shared
Collateral (after taking into account the Senior Obligations).

 

SECTION 6.04.  Preference Issues.  If any Senior Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Company or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be fraudulent or preferential in any respect or for any
other reason, any amount (a “Recovery”), whether received as Proceeds of
security, enforcement of any right of setoff or otherwise, then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to the benefits of this Agreement until a Discharge of Senior
Obligations with respect to all such recovered amounts.  If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. 

 

SECTION 6.05.  Separate Grants of Security and Separate Classifications.  Each
Second Priority Representative, for itself and on behalf of each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges and agrees that
(a) the grants of Liens pursuant to the Senior Collateral Documents and the
Second Priority Collateral Documents constitute separate and distinct grants of
Liens and (b) because of, among other things, their differing rights in the
Shared Collateral, the Second Priority Debt Obligations are fundamentally
different from the Senior Obligations and must be separately classified in any
plan of reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding.  To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that any claims of the Senior
Secured Parties and the Second Priority Debt Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each Second Priority Representative, for
itself and on behalf of each Second Priority Debt Party under its Second
Priority Debt Facility, hereby acknowledges and agrees that all distributions
from the Shared Collateral shall be made as if there were separate classes of
senior and junior secured claims against the Grantors in respect of the Shared
Collateral, with the effect being that, to the extent that the aggregate value
of the Shared Collateral is sufficient (for this purpose ignoring all claims
held by the Second Priority Debt Parties), the Senior Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest (whether or not allowed or allowable) before any
distribution is made from the Shared Collateral in respect of the Second
Priority Debt Obligations, with each Second Priority Representative, for itself
and on





--------------------------------------------------------------------------------

 

 

behalf of each Second Priority Debt Party under its Second Priority Debt
Facility, hereby acknowledging and agreeing to turn over to the Senior
Representative amounts otherwise received or receivable by them from the Shared
Collateral to the extent necessary to effectuate the intent of this sentence,
even if such turnover has the effect of reducing the claim or recovery of the
Second Priority Debt Parties. 

 

SECTION 6.06.  Application.  This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding.  The relative rights as to the Shared Collateral and
Proceeds thereof shall continue after the commencement of any Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the petition
therefor, subject to any court order approving the financing of, or use of cash
collateral by, any Grantor.  All references herein to any Grantor shall include
such Grantor as a debtor-in-possession and any receiver or trustee for such
Grantor. 

 

SECTION 6.07.  Other Matters.  To the extent that any Second Priority
Representative or any Second Priority Debt Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law with respect to any of the Shared Collateral, such
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, agrees not to assert any
such rights without the prior written consent of the Senior Representative,
provided that if requested by the Senior Representative, such Second Priority
Representative shall timely exercise such rights in the manner requested by the
Senior Representative, including any rights to payments in respect of such
rights. 

 

SECTION 6.08.  506(c) Claims.  Until the Discharge of Senior Obligations has
occurred, each Second Priority Representative, on behalf of itself and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law senior to or on a
parity with the Liens securing the Senior Obligations for costs or expenses of
preserving or disposing of any Shared Collateral. 

 

SECTION 6.09.  Reorganization Securities.  If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Obligations and the Second Priority Debt Obligations, then, to the extent
the debt obligations distributed on account of the Senior Obligations and on
account of the Second Priority Debt Obligations are secured by Liens upon the
same assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations. 

 





--------------------------------------------------------------------------------

 

 

ARTICLE VII

Reliance; Etc.

SECTION 7.01.  Reliance.  The consent by the Senior Secured Parties to the
Grantors’ incurrence of Second Priority Debt on and after the date hereof shall
be deemed to have been given and made in reliance upon this Agreement.  Each
Second Priority Representative, on behalf of itself and each Second Priority
Debt Party under its Second Priority Debt Facility, acknowledges that it and
such Second Priority Debt Parties have, independently and without reliance on
the Senior Representative or other Senior Secured Party, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into the Second Priority Debt Documents to which they are
party or by which they are bound, this Agreement and the transactions
contemplated hereby and thereby, and they will continue to make their own credit
decisions in taking or not taking any action under the Second Priority Debt
Documents or this Agreement. 

 

SECTION 7.02.  No Warranties or Liability.  Each Second Priority Representative,
on behalf of itself and each Second Priority Debt Party under its Second
Priority Debt Facility, acknowledges and agrees that neither the Senior
Representative nor any other Senior Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the Hedge Contracts with Swap Counterparties or the
Treasury Management Agreements with Treasury Management Banks, the ownership of
any Shared Collateral or the perfection or priority of any Liens thereon.  The
Senior Secured Parties will be entitled to manage and supervise their respective
loans and extensions of credit under the Senior Debt Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate,
and the Senior Secured Parties may manage their loans and extensions of credit
without regard to any rights or interests that the Second Priority
Representatives and the Second Priority Debt Parties have in the Shared
Collateral or otherwise, except as otherwise provided in this
Agreement.  Neither the Senior Representative nor any other Senior Secured Party
shall have any duty to any Second Priority Representative or Second Priority
Debt Party to act or refrain from acting in a manner that allows, or results in,
the occurrence or continuance of an event of default or default under any
agreement with the Company or any Subsidiary (including the Second Priority Debt
Documents), regardless of any knowledge thereof that they may have or be charged
with.  Except as expressly set forth in this Agreement, the Senior
Representative, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties have not otherwise made to each other, nor
do they hereby make to each other, any warranties, express or implied, nor do
they assume any liability to each other with respect to (a) the enforceability,
validity, value or collectability of any of the Senior Obligations, the Second
Priority Debt Obligations or any guarantee or security which may have been
granted to any of them in connection therewith, (b) any Grantor’s title to or
right to transfer any of the Shared Collateral or (c) any other matter except as
expressly set forth in this Agreement. 

 

SECTION 7.03.  Obligations Unconditional.  All rights, interests, agreements and
obligations of the Senior Representative, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Debt Parties hereunder shall
remain in full force and effect irrespective of: 







--------------------------------------------------------------------------------

 

 

 

(a)     any lack of validity or enforceability of any Senior Debt Document, any
Hedge Contracts with a Swap Counterparty, any  Treasury Management Agreement
with any Treasury Management Bank or any Second Priority Debt Document;

(b)     how a Lien was acquired (whether by grant, possession, statute,
operation of law, subrogation, or otherwise);

(c)     the time, manner, or order of the grant, attachment, or perfection of a
Lien;

(d)     any conflicting provision of the UCC or other applicable law;

(e)     any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Second Priority Debt
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, of the terms of the Credit Agreement, any other
Senior Debt Document, any Hedge Contracts, any Treasury Management Agreement or
of the terms of any Second Priority Debt Document, it being specifically
acknowledged that a portion of the Senior Obligations consists of Debt that is
revolving in nature, and the amount thereof that may be outstanding at any time
or from time to time may be increased or reduced and subsequently reborrowed;

(f)     any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Second Priority Debt Obligations or any guarantee thereof;

(g)     the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor;

(h)     the securing of any Senior Obligations or Second Priority Debt
Obligations with any additional collateral or guaranty agreements, or any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Collateral or any other collateral or any release of any guarantee
securing any Senior Obligations or Second Priority Debt Obligations; or

(i)     any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) the Company or any other Grantor in respect
of the Senior Obligations or (ii) any Second Priority Representative or Second
Priority Debt Party in respect of this Agreement. 

ARTICLE VIII

Miscellaneous

SECTION 8.01.  Conflicts.  In the event of any conflict between the provisions
of this Agreement and the provisions of any Senior Debt Document or any Second
Priority Debt Document, the provisions of this Agreement shall govern. 







--------------------------------------------------------------------------------

 

 

 

SECTION 8.02.  Continuing Nature of this Agreement; Severability.  Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred.  This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Second Priority Representatives or any Second Priority
Debt Party, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Company or any Subsidiary constituting Senior
Obligations in reliance hereon.  The terms of this Agreement shall survive and
continue in full force and effect in any Insolvency or Liquidation
Proceeding.  Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other
jurisdiction.  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 8.03.  Amendments; Waivers.

 

(a)     No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the parties hereto are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.

(b)    This Agreement may be amended in writing signed by each Representative,
provided that no such agreement shall amend, modify or otherwise adversely
affect the rights or obligations of the Company or any Grantor without such
Person’s prior written consent.  Any such amendment, supplement or waiver shall
be in writing and shall be binding upon the Senior Secured Parties and the
Second Priority Debt Parties and their respective successors and assigns.

(c)     Notwithstanding the foregoing, without the consent of any Secured Party,
any Representative may become a party hereto by execution and delivery of a
Joinder Agreement in accordance with Section 8.09 of this Agreement and upon
such execution and delivery, such Representative and the Secured Parties and
Second Priority Debt Obligations of the Debt Facility for which such
Representative is acting shall be subject to the terms hereof.

SECTION 8.04.  Information Concerning Financial Condition of the Company and the
Subsidiaries.  The Senior Representative, the Senior Secured Parties, the Second
Priority Representatives and the Second Priority Debt Parties shall each be
responsible for keeping themselves informed of (a) the financial condition of
the Company and the Subsidiaries and all endorsers or guarantors of the Senior
Obligations or the Second Priority Debt Obligations and (b) all other





--------------------------------------------------------------------------------

 

 

circumstances bearing upon the risk of nonpayment of the Senior Obligations or
the Second Priority Debt Obligations.  The Senior Representative, the Senior
Secured Parties, the Second Priority Representatives and the Second Priority
Debt Parties shall have no duty to advise any other party hereunder of
information known to it or them regarding such condition or any such
circumstances or otherwise.  In the event that the Senior Representative, any
Senior Secured Party, any Second Priority Representative or any Second Priority
Debt Party, in its sole discretion, undertakes at any time or from time to time
to provide any such information to any other party, it shall be under no
obligation to (i) make, and the Senior Representative, the Senior Secured
Parties, the Second Priority Representatives and the Second Priority Debt
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)
provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential. 

 

SECTION 8.05.  Subrogation.  Each Second Priority Representative, on behalf of
itself and each Second Priority Debt Party under its Second Priority Debt
Facility, hereby waives any rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Senior Obligations has occurred. 

 

SECTION 8.06.  Application of Payments.  Except as otherwise provided herein,
all payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents.  Except as otherwise provided
herein, each Second Priority Representative, on behalf of itself and each Second
Priority Debt Party under its Second Priority Debt Facility, assents to any
extension or postponement of the time of payment of the Senior Obligations or
any part thereof and to any other indulgence with respect thereto, to any
substitution, exchange or release of any security that may at any time secure
any part of the Senior Obligations and to the addition or release of any other
Person primarily or secondarily liable therefor. 

 

SECTION 8.07.  Additional Grantors.  The Company agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex II.  Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein.  The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Second Priority Representative and the Senior
Representative.  The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement. 

 

SECTION 8.08.  Dealings with Grantors.  Upon any application or demand by the
Company or any Grantor to any Representative to take or permit any action under
any of the provisions of this Agreement or under any Collateral Document (if
such action is subject to the provisions hereof), the Company or such Grantor,
as appropriate, shall, upon request of such Repre





--------------------------------------------------------------------------------

 

 

sentative, furnish to such Representative a certificate of a Responsible Officer
(an “Officer’s Certificate”) stating that all conditions precedent, if any,
provided for in this Agreement or such Collateral Document, as the case may be,
relating to the proposed action have been complied with, except that in the case
of any such application or demand as to which the furnishing of such documents
is specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

 

SECTION 8.09.  Additional Debt Facilities.  To the extent, but only to the
extent, permitted by the provisions of the Senior Debt Documents and the Second
Priority Debt Documents, the Company may incur or issue and sell one or more
additional series or classes of Second Priority Debt.  Any such additional class
or series of Second Priority Debt (the “Second Priority Class Debt”) may be
secured by a second priority, subordinated Lien on Shared Collateral, in each
case under and pursuant to the relevant Second Priority Collateral Documents for
such Second Priority Class Debt, if and subject to the condition that the
Representative of any such Second Priority Class Debt (each, a “Second Priority
Class Debt Representative”), acting on behalf of the holders of such Second
Priority Class Debt (such Representative and holders in respect of any Second
Priority Class Debt being referred to as the “Second Priority Class Debt
Parties”), becomes a party to this Agreement by satisfying conditions (i)
through (iii) of this Section 8.09.  In order for a Second Priority Class Debt
Representative to become a party to this Agreement: 

 

(i)     such Second Priority Class Debt Representative shall have executed and
delivered a Joinder Agreement substantially in the form of Annex III (with such
changes as may be reasonably approved by the Senior Representative and such
Second Priority Class Debt Representative) pursuant to which it becomes a
Representative hereunder, and the Second Priority Class Debt in respect of which
such Class Debt Representative is the Representative and the related Second
Priority Class Debt Parties become subject hereto and bound hereby;

(ii)     the Company shall have delivered to each Representative an Officer’s
Certificate stating that the conditions set forth in this Section 8.09 are
satisfied with respect to such Second Priority Class Debt and, if requested,
true and complete copies of each of the Second Priority Debt Documents relating
to such Second Priority Class Debt, certified as being true and correct by a
Responsible Officer of the Company; and

(iii)     the Second Priority Debt Documents relating to such Second Priority
Class Debt shall provide that each Second Priority Class Debt Party with respect
to such Second Priority Class Debt will be subject to and bound by the
provisions of this Agreement in its capacity as a holder of such Second Priority
Class Debt.

SECTION 8.10.  Consent to Jurisdiction; Waivers.  Each Representative, on behalf
of itself and the Secured Parties of the Debt Facility for which it is acting,
irrevocably and unconditionally:

 

(a)     submits, for itself and its property, to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County, Borough
of Manhattan, and of the United States District Court for the Southern District
of New York,





--------------------------------------------------------------------------------

 

 

and any appellate court from any thereof in any action or proceeding arising out
of or relating to this Agreement and agrees that all claims in respect of such
action or proceeding may be heard and determined in such court;

(b)     waives, to the fullest extent it may effectively do so, any right it may
have to the defense of an inconvenient forum to the maintenance of such action
or proceeding;

(c)     agrees that service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding may be made by
mailing or delivering a copy of such process to such Person (or its
Representative) at the address referred to in Section 8.11;

(d)     agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law;

(e)     agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law; and

(f)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding any special,
exemplary, punitive or consequential damages.

SECTION 8.11.  Notices.  All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent: 

 

(i)     if to the Company or any Grantor, to the Company, at its address at: 
Callon Petroleum Company, 1401 Enclave, Suite 600,  Houston, Texas 77007, 
Attention: Joseph C. Gatto, Jr.,  Chief Financial Officer, Senior Vice President
and Treasurer;  

(ii)     if to the Initial Second Priority Representative to it at:  Royal Bank
of Canada,  4th Floor, 20 King Street West, Toronto, Ontario M5H 1C4, Attention:
Manager, Agency Services Group;

(iii)     if to the Senior Representative, to it at:  JPMorgan Chase Bank,
National Association, 712 Main Street - 12 South, Houston, Texas 77002,
Attention: Correne S. Loeffler; and

(iv)     if to any other Representative, to it at the address specified by it in
the Joinder Agreement delivered by it pursuant to Section 8.09. 

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and, may be
personally served, telecopied, electronically mailed, sent by facsimile
transmission or sent by courier service, U.S. mail, or Federal Express or any
other nationally recognized overnight mail service, and shall be deemed to have
been given (a) when delivered in person or by courier service, (b) upon the
sender’s receipt of electronic confirmation of transmission in the case of
telecopy or electronic mail communications (if sent prior to 5 p.m. CT on a
Business Day, and otherwise, on the next





--------------------------------------------------------------------------------

 

 

Business Day), (c) three (3) days after deposit with the U.S. mail (registered
or certified, with postage prepaid and properly addressed) or (d) if sent by
Federal Express or other nationally recognized overnight service, the Business
Day following the sender’s deposit of the communication with such service (with
postage prepaid and properly addressed).  For the purposes hereof, the addresses
of the parties hereto shall be as set forth above or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.  If and as agreed to in writing among each Representative
from time to time, notices and other communications may also be delivered by
e-mail to the e-mail address of a representative of the applicable
Representative provided from time to time by such Representative.

SECTION 8.12.  Further Assurances.  The Senior Representative, on behalf of
itself and each Senior Secured Party under the Senior Debt Facility for which it
is acting, each Second Priority Representative, on behalf of itself, and each
Second Priority Debt Party under its Second Priority Debt Facility, agrees that
it will take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the other
parties hereto may reasonably request to effectuate the terms of, and the Lien
priorities contemplated by, this Agreement.

 

SECTION 8.13.  GOVERNING LAW; WAIVER OF JURY TRIAL. 

 

(A)     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.  

(B)     EACH PARTY HERETO HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY
AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 8.14.  Binding on Successors and Assigns.  This Agreement shall be
binding upon the Senior Representative, the Senior Secured Parties, the Second
Priority Representatives, the Second Priority Debt Parties, the Company, the
other Grantors party hereto and their respective successors and assigns.

 

SECTION 8.15.  Section Titles.  The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of this Agreement. 

 

SECTION 8.16.  Counterparts.  This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document.  Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Agreement.







--------------------------------------------------------------------------------

 

 

 

SECTION 8.17.  Authorization.  By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.  The Senior
Representative represents and warrants that this Agreement is binding upon the
Senior Secured Parties.  The Initial Second Priority Representative represents
and warrants that this Agreement is binding upon the Initial Second Priority
Debt Parties. 

 

SECTION 8.18.  No Third Party Beneficiaries; Successors and Assigns.  The Lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such Lien priorities shall inure solely to the benefit of the Senior
Representative, the Senior Secured Parties, the Second Priority Representatives
and the Second Priority Debt Parties, and their respective successors and
assigns, and no other Person (including the Grantors, or any trustee, receiver,
debtor in possession or bankruptcy estate in a bankruptcy or like proceeding)
shall have or be entitled to assert such rights.  Nothing in this Agreement
shall impair, as between the Company and the other Grantors and the Senior
Representative and the Senior Secured Parties, and as between the Company and
the other Grantors and the Second Priority Representatives, the Second Priority
Debt Parties, the obligations of the Company and the other Grantors, which are
absolute and unconditional, to pay principal, interest, fees and other amounts
as provided in the Senior Debt Documents, the Grantors’ Hedge Contracts with
Swap Counterparties, the Grantors’  Treasury Management Agreements with Treasury
Management Banks and the Second Priority Debt Documents respectively.

 

SECTION 8.19.  Effectiveness.  This Agreement shall become effective when
executed and delivered by the parties hereto. 

 

SECTION 8.20.  Representative Capacities.  It is understood and agreed that
(a) the Senior Representative is entering into this Agreement in its capacity as
administrative agent under the Credit Agreement, and (b) Royal Bank of Canada,
is entering into this Agreement in its capacity as administrative agent and as
collateral agent under the Initial Second Priority Loan Agreement. 

 

SECTION 8.21.  Relative Rights.  Notwithstanding anything in this Agreement to
the contrary other than Section 8.01, nothing in this Agreement is intended to
or will (a) except to the extent contemplated by Section 3.01(d), 5.01(a),
5.01(d), 5.03(a) or 5.03(b), amend, waive or otherwise modify the provisions of
the Credit Agreement, any other Senior Debt Document or any Second Priority Debt
Documents, or permit the Company or any Grantor to take any action, or fail to
take any action, to the extent such action or failure would otherwise constitute
a breach of, or default under, the Credit Agreement or any other Senior Debt
Document or any Second Priority Debt Documents, (b) change the relative
priorities of the Senior Obligations or the Liens granted under the Senior
Collateral Documents on the Shared Collateral as among the Senior Secured
Parties, (c) otherwise change the relative rights of the Senior Secured Parties
in respect of the Shared Collateral as among such Senior Secured Parties or (d)
obligate the Company or any Grantor to take any action, or fail to take any
action, that would otherwise constitute a breach of, or default under, the
Credit Agreement or any other Senior Debt Document or any Second Priority Debt
Document. 







--------------------------------------------------------------------------------

 

 

 

SECTION 8.22.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

[Remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Senior Representative


By:  /s/ Michael A. Kamauf__________________

Name: Michael A. Kamauf
Title: Authorized Officer





 

 

ROYAL BANK OF CANADA,

as Initial Second Priority Representative



By:  /s/ Ann Hurley________________________

Name: Ann Hurley
Title: Manager, Agency

 

 





S-1



 

--------------------------------------------------------------------------------

 

 

CALLON PETROLEUM COMPANY,

a Delaware corporation

 

 

By: /s/ Joseph C. Gatto, Jr.
Joseph C. Gatto, Jr.
Chief Financial Officer, Senior Vice President and
Treasurer

 

 

 

 

THE GRANTORS LISTED ON ANNEX I HERETO:

 

CALLON PETROLEUM OPERATING COMPANY,

a Delaware corporation

 

 

By: /s/ Joseph C. Gatto, Jr.
Joseph C. Gatto, Jr.
Chief Financial Officer, Senior Vice President and

Treasurer



 



S-2



 

--------------------------------------------------------------------------------